DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2018, 5/8/2019, 7/24/2019, and 9/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
In light of Applicant’s amendments, the previously issued election requirement is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 7, 11, 12 and 16 are objected to because of the following informalities: 
In claim 1, line 6, “the vessel” should be amended to read, “the at least one vessel,” for clarity;
In claim 7, line 3, “weight all” should be amended to read, “weight of all,” for clarity;
In claim 11, line 3, “the flowpaths” should be amended to read “the respective flowpaths,” for clarity;
In claim 11, line 3, “not passing through” should be amended to read “do not pass through,” for clarity;
In claim 12, line 3, “opening a valve” should be amended to read, “an opening of a valve,” for clarity;
In claim 12, line 4, “the vessel” should be amended to read, “the one or more of the at least one vessel,” for clarity;
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, claim 1, line 5, claim 16, line 4, and claim 20, line 2, the limitation “each said vessel” is unclear because it implies the inclusion of multiple vessels. The limitation from which the limitation stems puts forth the inclusion of a single vessel or multiple vessels. It is recommended that the limitation be amended to read “the at least one vessel.”
Claim 1 recites the limitation "any liquid suppressant body" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether “any liquid suppressant body” is referring back to the at least one vessel, or another component. For purposes of this examination, the limitation is interpreted to reference additional liquid suppressant bodies.
Claim 6 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the respective cylinders” in line 2. It is unclear whether the limitation references the “plurality of cylinders” put forth in claim 9, or another set of cylinders. For purposes of this examination, the limitation has been interpreted to reference the “plurality of cylinders” put forth in claim 9. Examiner recommends amending the limitation to read “a respective one of the plurality of cylinders.”
Claim 12 recites the limitation "the gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "suppressant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “suppressant” is referring back to the “liquid suppressant” or another suppressant (as the propellant itself could be a suppressant). For purposes of this examination, the limitation is interpreted to reference additional liquid suppressant.
Claim 14 recites the limitation "one or more second outlets" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the limitation be amended to read “the plurality of second outlets” or “one or more of the plurality of second outlets.”
Claim 16 recites the limitation "the inlet port" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency from claims 1 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprakel (US 2010/0132963) in view of Enk (US 2016/0263410) and Rennie (US 2017/0014657).
Regarding claim 1, Sprakel discloses a fire suppression system comprising: 
a gas source (8); 
at least one vessel (2) containing a liquid suppressant (Paragraph 16, Though the contents are referred to as a fluid, based upon the disclosures, as well as the reference to a liquid fog of paragraph 3, Examiner believes the disclosure puts forth a liquid suppressant); 
a respective flowpath (Paragraph 16, line 7, The pipeline highlighted in Examiner’s Annotated Figure 1) from each said vessel (2) to one or more associated first outlets (4) (Paragraph 16, lines 5-8); 
a respective propellant flowpath (Examiner’s Annotated Figure 1) from the gas source (8) to each said vessel (2) and coupled to a headspace (Examiner’s Annotated Figure 1) of the vessel (2) (Examiner’s Annotated Figure 1, The gas from the propellant tank releases into the headspace of the vessel);  

However, Sprakel fails to disclose a system including at least one first pressure reducing device and at least one second pressure reducing device in series along the propellant flowpath between the gas source and the at least one vessel.
Enk discloses an improved system that includes at least one first pressure reducing device (26) and at least one second pressure reducing device (30) in series along a propellant flowpath (34, 36) between a gas source (24) and at least one vessel (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Sprakel with the disclosures of Enk, further including at least one first pressure reducing device (Enk, 26) and at least one second pressure reducing device (Enk, 30) in series along the propellant flowpath (Sprakel, Examiner’s Annotated Figure 1) between the gas source (Sprakel, 8) and the at least one vessel (Sprakel, 2), in order to provide for the ability to optimize the performance of the system by providing a desired flow rate, and/or a desired pressurizing of the vessel, as disclosed by Enk (Paragraph 40, lines 20-25).
Sprakel further fails to disclose the system including a plurality of second outlets and flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) from a gas source (1a) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of outlets 

    PNG
    media_image1.png
    610
    1060
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    550
    849
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 4, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to discloses a system wherein: 
the gas source (8) is at a pressure of at least 100 bar.
Sprakel discloses that it is known to provide systems with pressures of 100 bar or more, in order to produce a finely distributed distinguishing fog with good extinguishing properties (Paragraph 2, lines 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, providing a gas source (8) that is at a pressure of at least 100 bar, in order to produce a finely distributed distinguishing fog with good extinguishing properties, as disclosed by Sprakel (Paragraph 2, lines 4-5).
Regarding claim 5, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: 
the gas source is at a pressure of 100 bar to 300 bar.
Sprakel discloses that it is known to provide systems with pressures of that fall within the claimed range, in order to produce a finely distributed distinguishing fog with good extinguishing properties (Paragraph 2, lines 4-5, Sprakel puts forth providing systems with pressures of 100 bar or more, which includes pressures within the range of 100 bar to 300 bar).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, providing a gas source (8) that is at a pressure of 100 bar to 300 bar, in order to produce a finely distributed distinguishing fog with good extinguishing properties, as disclosed by Sprakel (Paragraph 2, lines 4-5).
Regarding claim 6, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: the gas comprises at least 70% by weight argon, nitrogen, or combined argon and nitrogen.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, optimizing the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, since it has been held  ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).   
Regarding claim 7, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 6 wherein: 
other than said argon and/or said nitrogen and other noble gases and carbon dioxide, if any, the gas comprises no more than 5% by weight all other constituents total 
Regarding claim 8, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: the gas comprises at least 30% each of nitrogen and argon by weight.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, optimizing the gas content to include at least 30% each of nitrogen and argon by weight, since it has been held, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 30% each of nitrogen and argon by weight, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).  
Regarding claim 9, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to discloses a system wherein: 
the gas source comprises a plurality of cylinders in parallel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Rennie, providing a gas source that includes a plurality of cylinders (Rennie, 1a, 1b, 1b, 1b) in parallel (Rennie, Paragraphs 43-44), controlled by a controller (Rennie, 12) (Rennie, Paragraph 41), in order to provide for sufficient fire suppressant (Rennie, Paragraph 44), and efficient use of the fire suppressant (Rennie, Paragraph 45). Redundant systems are known to be more reliable in that they provide measures to account for failure of a primary component or valve.
Regarding claim 10, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 9, further comprising a controller (Rennie, 12) configured to independently control flow from the respective cylinders (Rennie, Abstract, lines 10-13). 
Regarding claim 11, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1 wherein: 
the flowpaths (Examiner’s Annotated Figure 1, as modified) from the gas source (Sprakel, 8) to the second outlets (Rennie, 7) not passing through any said at least one second pressure reducing device (Sprakel, Figure 1 and Examiner’s Annotated Figure 1, The respective flowpath, as modified, does not include a second pressure reducing device).
Regarding claim 12, Sprakel in view of Enk and Rennie discloses a method for using the fire suppression system of claim 1, the method comprising for one or more of the at least one vessel (2): 
opening a valve (10) (Paragraph 16, line 3) to pass the gas along the propellant flowpath (Examiner’s Annotated Figure 1) to pressurize the headspace and propel the liquid suppressant along the flowpath (Examiner’s Annotated Figure 1) (Paragraph 16, 
Regarding claim 15, Sprakel in view of Enk and Rennie discloses the method of claim 12, but fails to disclose a method wherein: the gas comprises at least 70% by weight argon, nitrogen, or combined argon and nitrogen.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, optimizing the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, since it has been held  ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).   
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Sprakel, further in view of Rennie.
Regarding claim 1, Enk discloses a fire suppression system comprising: 

at least one vessel (14, 16) containing a liquid suppressant (Abstract, lines 1-2); 
a respective flowpath (38, 46) from each said vessel (14, 16) to one or more associated first outlets (20) (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47); 
a respective propellant flowpath (34, 36 and 34, 44) from the gas source (24) to each said vessel (38, 46) and coupled to a headspace of the vessel (14, 16) (Figure 1, The flowpaths are coupled to the headspace at the uppermost points of the vessels); 
 at least one first pressure reducing device (30, 32) and at least one second pressure reducing device (26) in series (Figure 1) along the propellant flowpath (34, 36 and 34, 44) (Figure 1) between the gas source (24) and at the least one vessel (14, 16) (Paragraph 39, lines 3-5, 9-12, 15-18)
However, Enk fails to disclose the system including a plurality of second outlets and respective flow paths from the gas source to the second outlets not passing through any liquid suppressant body.
Sprakel discloses an improved system that includes a valve (10) that switches between a propellant flow path (Examiner’s Annotated Figure 1) and a respective flow path (Examiner’s Annotated Figure 1) that leads to a second outlet (6). Each of the flowpaths are supplied by a gas source (8), which, in passing through the respective flowpath to the second outlet (6), does not pass through any liquid suppressant body (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Enk with the disclosures of Sprakel, further providing the system of Sprakel with a selection valve (Sprakel, 10), which leads to a gas discharge flowpath, which includes a respective flowpath (Examiner’s Annotated Figure 1) and a second outlet (Sprakel, 6) from the gas source (Enk, 24), the respective flowpath (Examiner’s Annotated Figure 1) not passing 
Enk in view of Sprakel fails to disclose the system including a plurality of second outlets and a plurality of respective flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) from a gas source (1) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of outlets (Rennie, 7), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, including dispersion of the gas at a desired rate and coverage. 
Regarding claim 2, Enk in view of Sprakel, further in view of Rennie discloses the fire suppression system of claim 1 wherein: 
the at least one first pressure reducing device (30, 32) comprises a plurality of first pressure reducing devices (30, 32) not in series (Figure 1, The pressure regulating devices 30 and 32 are in parallel).
Regarding claim 12, Enk in view of Sprakel, further in view of Rennie discloses a method for using the fire suppression system of claim 1, the method comprising for one (14) or more of the at least one vessel (14, 16): 
opening a valve (The check valve 33 of tank 14) to pass the gas along the propellant flowpath (38) to pressurize the headspace and propel the liquid suppressant along the flowpath (Paragraph 39, lines 18-24 and Paragraphs 46-47) from the vessel (14) to the one or more associated first outlets (20) (Paragraph 47).
Regarding claim 13, Enk in view of Sprakel, further in view of Rennie discloses the method of claim 12 wherein: 
the opening of the valve (The check valve 33 of tank 14) leaves closed other valves (The check valve 33 of tank 16 and valve 50) so as to not discharge suppressant from one or more others (16) of the at least one vessel (14, 16) (Paragraph 39, lines 18-24, Paragraph 40, and Paragraph 45, lines 1-4, The check valves are independently operable, as is the shut off valve 50; Operation of the check valve of tank 14, may still leave closed the check valve of tank 16 and the shut-off valve 50, so as not to discharge suppressant from tank 16).
Regarding claim 14, Enk in view of Sprakel, further in view of Rennie discloses the method of claim 12 wherein: 
in addition to the opening of the valve (The check valve 33 of tank 14), the method includes opening another valve (Sprakel, 10) to directly discharge the gas via one or more second outlets (Sprakel, 6, as modified by Rennie 7) (Sprakel, Paragraph 18).
Pertaining to Claims 1 and 3
Regarding claim 1, Enk discloses a fire suppression system comprising: 
a gas source (24); 
at least one vessel (14, 16) containing a liquid suppressant (Abstract, lines 1-2); 
a respective flowpath (38, 46) from each said vessel (14, 16) to one or more associated first outlets (20) (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47); 
a respective propellant flowpath (34, 36 and 34, 44) from the gas source (24) to each said vessel (38, 46) and coupled to a headspace of the vessel (14, 16) (Figure 1, The flowpaths are coupled to the headspace at the uppermost points of the vessels); 
 at least one first pressure reducing device (26) and at least one second pressure reducing device (30, 32) in series (Figure 1) along the propellant flowpath (34, 36 and 
However, Enk fails to disclose the system including a plurality of second outlets and respective flow paths from the gas source to the second outlets not passing through any liquid suppressant body.
Sprakel discloses an improved system that includes a second outlet (6) and a respective flowpath (Examiner’s Annotated Figure 1) from a gas source (8) to the second outlet (6) not passing through any liquid suppressant body (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Enk with the disclosures of Sprakel, further providing in addition to the liquid discharge structure of Enk, the valving structure and gas discharge structure of Sprakel, which provides a second outlet (Sprakel, 6) and a respective flowpath (Examiner’s Annotated Figure 1) from the gas source (Enk, 24) to the second outlet (Sprakel, 6) not passing through any liquid suppressant body (Sprakel, Figure 1 and Paragraph 18), in order to provide for a more flexible and safe system that requires low technical demands, as disclosed by Sprakel (Paragraph 7).
However, Enk in view of Sprakel fails to disclose a system including a plurality of second outlets and flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of 
Regarding claim 3, Enk in view of Sprakel, further in view of Rennie discloses the fire suppression system of claim 1 wherein: 
the at least one vessel (14, 16) is a plurality of vessels (14, 16); 
and the at least one second pressure reducing device (30, 32) is a plurality of second pressure reducing devices (30, 32) respectively in series with an associated vessel of the plurality of vessels (Figure 1, The pressure reducing device 30 is in series with the vessel 14 and the pressure reducing device 32 is in series with the vessel 16).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Sprakel.
Regarding claim 16, Enk discloses a fire suppression system comprising: 
a gas source (24); 
at least one vessel (14) containing a liquid suppressant (Abstract, lines 1-2); 
a respective first flowpath (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47, The fluid flows from the gas source through the vessel, through the pipe, and into the outlets) from the gas source (24) through each said vessel (14) to one or more first outlets (20) (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47); 
a supply (28)
a distribution manifold (Examiner’s Annotated Figure 3);
a main feed line (34b) connected to an outlet port of the supply (28) (Figure 1)  and the inlet port of the distribution manifold (Examiner’s Annotated Figure 3);
at least one first pressure reducing device (26) upstream of the supply (28) (Figure 1)

However, Enk fails to disclose the system including
a respective second flowpath from the gas source to one or more second outlets;
the supply being a supply manifold;
the main feed line connected to an outlet port of the supply manifold
and at least one first pressure reducing device upstream of the supply manifold,
wherein the second flowpath does not pass through a vessel containing liquid suppressant.
Sprakel discloses an improved system that includes a supply being a supply manifold (10) (Examiner interprets the valve as a supply manifold, as a manifold by definition is a chamber having several outlets through which a liquid or gas is distributed or gathered. “manifold.” Dictionary.com. 2021. https://www.dictionary.com/browse/manifold (20 May 2021). The valve includes this structure and performs this function) that switches between a first flow path (Examiner’s Annotated Figure 1, “propellant flow path”) and a second flow path (Examiner’s Annotated Figure 1, “respective flow path”) that leads to one or more second outlets (6) from a gas source (8);
wherein the second flow path (Examiner’s Annotated Figure 1, “respective flow path”) does not pass through a vessel containing liquid suppressant (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to improving the device of Enk with the disclosures of Sprakel, replacing the supply (28) of Enk with a supply manifold (Sprakel, 
the main feed line (Enk, 34b) connected to an outlet port (Examiner’s Annotated Figure 1) of the supply manifold (Sprakel, 10) (As modified, the supply manifold replaces the supply (28) of Enk which is connected at its outlet port to the main feed line);
at least one first pressure reducing device (Enk, 26) upstream of the supply manifold (Sprakel, 10) to be in series between the gas source (Enk, 24) and the at least one vessel (Enk, 14) (Enk, Figure 1), wherein the second flow path (Examiner’s Annotated Figure 1, “respective flow path”) does not pass through a vessel containing liquid suppressant (Sprakel, Figure 1 and Paragraph 18), in order to provide for a system that meets safety expectations, is capable of protecting equipment, and requires low technical demands, as disclosed by Sprakel (Paragraphs 7 and 10).

    PNG
    media_image3.png
    904
    715
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 17, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose a system wherein: 
the gas source is at a pressure of 100 bar to 300 bar.
Sprakel discloses that it is known to provide systems with pressures that fall within the claimed range, in order to produce a finely distributed distinguishing fog with good extinguishing properties (Paragraph 2, lines 4-5, Sprakel puts forth providing systems with pressures of 100 bar or more, which includes pressures within the range of 100 bar to 300 bar).

Regarding claim 18, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose a system wherein: the gas comprises at least 70% by weight argon, nitrogen, or combined argon and nitrogen.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Sprakel, optimizing the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, since it has been held  ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).   
Regarding claim 19, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose a system wherein: the gas comprises at least 30% each of nitrogen and argon by weight.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Sprakel, optimizing the gas content to include at least 30% each of nitrogen and argon by weight, since it has been held  ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 30% each of nitrogen and argon by weight, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).  
Regarding claim 20, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose the system further comprising: along each first flowpath, a respective burst disk between each said vessel and the associated one or more first outlets.
Enk’s Figure 8 embodiment puts forth the inclusion of a burst disk (Paragraph 66, lines 23-24, Rupture Disk) along its first flowpath between each vessel (14) and the one or more first outlets (20a) (Paragraph 66, lines 23-26, The rupture disk serves as a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Enk’s Figure 8 embodiment, replacing the shut off valve (42) at the exit of the vessel (14) with a burst disk (Paragraph 66, lines 23-24, Rupture Disk), and providing a system further including: 
along each first flowpath (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47, The fluid flows from the gas source through the vessel, through the pipe, and into the outlets), the respective burst disk (Paragraph 66, lines 23-24, Rupture Disk) between each said vessel (14) and the associated one or more first outlets (20) (Paragraph 66, lines 23-26, The rupture disk serves as a gateway for the component to be released from the vessel to the outlet, for discharge), as the modification was known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, specifically selective discharge of contents upon the occurrence of a desired triggering event, as disclosed by Enk (Paragraph 45, lines 23-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752